Citation Nr: 1524263	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  11-16 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disability and if so, whether service connection is warranted.

2.  Entitlement to service connection for bilateral lower extremity lumbar radiculopathy.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from November 1981 to January 1982.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2008, May 2011, and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The RO previously denied the claim for service connection for a lumbar spine disability.  See May 2003 and September 2003 rating decisions.  The Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Accordingly, the claim on appeal has been characterized as it appears on the cover page of the instant decision.  It has also been recharacterized as a claim for lumbar spine disability in order to afford the Veteran the broadest scope of review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran most recently requested a videoconference hearing (previously a Travel Board hearing request) with respect to his claims of service connection for a lumbar spine disability and bilateral lower extremity radiculopathy, as well as the claim for TDIU.  The hearing was scheduled for October 21, 2014.  

On October 14, 2014, the Veteran's former representative requested a continuance of the October hearing in order to allow the Veteran time to seek alternative representation and asked that the matter be rescheduled with sufficient advance notice of the hearing.  In December 2014, the Veteran's attorney submitted an intent to withdraw from representation by fax.  In January 2015, the attorney submitted a notice of withdrawal from representation in writing to the RO. The RO sent a letter to the Veteran and the attorney in March 2015 acknowledging the withdrawal of representation.  There has been no communication from the Veteran with regard to new representation. 

To date, it is unclear whether the Veteran has sought alternative representation.  This must be clarified upon Remand.  Thereafter, the videoconference hearing must be rescheduled.  

The appeals must be remanded so the Veteran can seek new representation, if desired, and be scheduled for a videoconference hearing as requested.  38 C.F.R. §§ 20.600, 20.704 (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inquire as to whether he desires new representation in the appeal currently before the Board.  All correspondence must be clearly documented in the virtual record.

 2. Thereafter, the RO should take appropriate steps to schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the next available opportunity with regard to the claims of service connection for a lumbar spine disability and bilateral lower extremity radiculopathy, as well as the claim for TDIU.  Any indicated development should be undertaken in connection with this hearing request.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




